Citation Nr: 0528519	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a medial meniscectomy of the 
right knee with leg shortening, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis in joints other than the right knee, claimed as 
cervical spine and left hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Wichita, 
Kansas which denied the veteran's claims of entitlement to an 
increased disability rating for service-connected residuals 
of a medial meniscectomy of the right knee with leg 
shortening; and entitlement to service connection for 
arthritis in joints other than the right knee.

Procedural history

The veteran served on active duty from September 1971 to June 
1979.

In March 2001, the veteran filed claims of entitlement to 
service connection for disabilities of numerous joints.  In a 
January 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for 
osteoarthritis.  The veteran filed a notice of disagreement 
with that decision in June 2002.  In September 2002, a 
statement of the case (SOC) was issued in regards to the 
veteran's claim for service connection for osteoarthritis.  
The veteran perfected his appeal of this decision with the 
timely submission of his substantive appeal (VA Form 9) in 
October 2002.

In a July 2002 rating decision, the RO granted service 
connection for residuals of a medial meniscectomy of the 
right knee with leg shortening; a 10 percent disability 
rating was assigned.  In October 2002, the veteran filed a 
notice of disagreement with the initial disability rating 
assigned to his service-connected residuals of a medial 
meniscectomy of the right knee with leg shortening.

In September 2004, the Board remanded the veteran's claim for 
an increased rating for service-connected residuals of a 
medial meniscectomy of the right knee with leg shortening for 
the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The claim of entitlement to service connection 
for osteoarthritis was remanded for additional evidentiary 
and procedural development.  

In April 2005, the RO issued a SOC as to the increased rating 
issue.  Later that month, the veteran filed a substantive 
appeal as to that issue.  In addition, the RO issued a 
supplemental statement of the case (SSOC) as to the issue of 
service connection for arthritis which continued to deny the 
claim.

After this development was completed, the case was returned 
to the Board.

Clarification of issues on appeal

The veteran appears to be seeking service connection for 
degenerative changes in various joints, to include the 
cervical spine, both hips and the right ankle.  The veteran's 
presentation has, however, been less than clear.  In the June 
2004 Board remand of this issue, the RO was instructed to 
ascertain from the veteran precisely which joints for which 
he was seeking service connection.  The RO sent the veteran a 
letter dated in December 2004 asking him to indicate which 
joints for which he was claiming service connection.  The 
veteran did not respond to this inquiry.  Therefore, the 
Board will consider any and all joints, other than the 
previously service-connected right knee, as did the RO. 

In a May 2005 statement the veteran referred to "all three 
decisions" rendered by the RO.  Based on the procedural 
history of this case, the Board concludes that the only 
issues on appeal are the two which have been listed above.  
It appears that the veteran may believe that there is a 
separate issue specifically involving his cervical spine.  As 
discussed immediately above, the matter of service connection 
for a claimed cervical spine disability is in fact part and 
parcel of the second issue, his entitlement to service 
connection for changes in any joint other than the right 
knee. 
The cervical spine will be discussed in detail in connection 
with that issue.

Issues not on appeal

The January 2002 rating decision also denied the veteran's 
claim of entitlement to service connection for type II 
diabetes mellitus and hypertension.  He perfected an appeal 
as to those two issues.  In September 2004, the veteran's 
claims of entitlement to service connection for diabetes and 
hypertension were denied by the Board.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2004).  Those issues have 
been resolved and accordingly will be discussed no further 
herein.  


FINDINGS OF FACT

1.  The veteran's residuals of a medial meniscectomy of the 
right knee with leg shortening consist of pain, stiffness and 
swelling that is aggravated by weather and walking further 
than one block or down stairs.  

2.  The evidence does not show that the veteran's right knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed cervical spondylosis and 
degenerative osteoarthritic changes in the left hip, or of 
any other claimed musculoskeletal disability.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected medial meniscectomy of the right knee with 
leg shortening and his currently diagnosed cervical 
spondylosis and  degenerative osteoarthritic changes in the 
left hip, or of any other claimed musculoskeletal disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of a medial meniscectomy of the right knee with leg 
shortening are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

3.  Cervical spondylosis and degenerative osteoarthritic 
changes in the left hip were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).

4.  Cervical spondylosis and degenerative osteoarthritic 
changes in the left hip are not proximately due to nor are 
the result of residuals of a medial meniscectomy of the right 
knee with leg shortening.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
a medial meniscectomy of the right knee with leg shortening 
should be rated higher than its currently assigned 10 percent 
disability rating.  He is also seeking entitlement to service 
connection for cervical spondylosis and minimal degenerative 
osteoarthritic changes in the left hip on a direct and 
secondary basis. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 statement of the case (SOC) and the 
April 2005 supplemental statement of the case (SSOC) in 
regards to the service connection claim and the April 2005 
SOC in regards to the increased rating claim of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
December 21, 2004 which was specifically intended to address 
the requirements of the VCAA.  The Board notes that there is 
a prior VCAA letter of record dated in September 2001; 
however, the contents of that letter are not sufficient to 
satisfy the duty to notify and will be discussed no further.  
The December 2004 letter detailed the evidentiary 
requirements for an increased rating claim, specifically 
noting:  "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  
See the December 21, 2004 VCAA letter, page 6.  The December 
2004 also detailed the evidentiary requirements for a claim 
for secondary service connection, specifically noting:  "In 
order to support your claim for compensation based upon 
additional disability that was caused or aggravated by a 
service-connected disability, the evidence must show you 
currently have a physical or mental disability shown by 
medical evidence, in addition to your service-connected 
disability AND your service-connected disability either 
caused or aggravated your additional disability.  Medical 
records or medical opinions are required to establish this 
relationship."  See id. at 5.  Additionally, the July 2002 
SOC detailed the evidentiary requirements for direct service 
connection claims pursuant to 38 C.F.R. § 3.303 (2004).  

Thus, the December 2004 letter, along with the July 2002 and 
April 2005 SOCs and April 2005 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The December 
2004 letter notified the veteran that the VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration.  See the 
December 21, 2004 letter, page 4.  In addition, the December 
2004 letter informed the veteran that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.  See id.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2004 letter indicated that VA would make 
reasonable efforts to obtain "relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  See the December 21, 2004 VCAA letter, 
page 4.  The veteran was told to "complete and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for Dr. B. and Lansing Correctional 
Facility so that we can obtain treatment information from 
them.  You may want to obtain and send us the information 
yourself.  You should also provide a VA Form 21-4142 for any 
other treatment records you would like us to obtain, to 
include any civilian facilities you were treated at while on 
active duty for your right knee or claimed joint 
conditions."  See Id., page 1.  The December 2004 letter 
also emphasized:  "You must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  See id. at 4.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2004 letter requested:  
"If there is any other evidence or information that you 
think will support your claim[s], please let us know.  If you 
have any evidence in your possession that pertains to your 
claim[s], please send it to us."  See the December 21, 2004 
VCAA letter, page 2.  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decisions in 
January 2002 and July 2002.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  However, VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  In any event, the veteran was subsequently provided 
with VCAA notice through the December 2004 VCAA letter, and 
the veteran's claims were readjudicated in the April 2005 SOC 
and April 2005 SSOC, after the veteran was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency as been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 
 
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
and prison treatment records.  Pursuant to the Board's 
remand, the veteran was provided a VA examination in April 
2005, the results of which will be referred to below.  The 
report of the medical examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted a physical evaluation and 
rendered appropriate diagnoses and opinions.  

The veteran asserted in his May 2005 statement [accepted in 
lieu of VA Form 9] that his April 2005 VA examination was 
inadequate because the examiner was a "common nurse 
practitioner" who was "in no way with a military background 
or interest in the needs of servicepersons."  He also 
indicated that the examiner "was obese and barely able to 
move in order to conduct an examination of my body," and 
"abbreviated her responses to favor the denial of the claim, 
and proffered prevarication instead of truths."

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented the veteran's 
history and complaints and provided all the required 
information regarding the functional limitations of the 
veteran's right knee, cervical spine and left hip, including 
range of motion studies, X-rays and leg measurements.
  
Moreover, the veteran has provided absolutely no support for 
his contention that a "common nurse practitioner" is not 
capable of conducting a physical examination.   See Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].  The veteran's contention is therefore 
lacking in merit. 

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination.  

The Board finds, therefore, that the report of the April 2005 
examination is adequate for determining the issues on appeal, 
and that remand of these issues to obtain an additional 
examination is not appropriate. 

The Board additionally observes that the veteran is 
incarcerated.  Despite these circumstances, it appears that 
the evidence has been adequately developed.  
See Bolton v. Brown, 8 Vet. App. 185 (1995) [even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on both his October 2002 and May 2005 substantive 
appeals.  He has not indicated the existence of any other 
evidence pertinent to his appeal.  

The veteran stated in May 2005 that his incarcerated status 
the cause of the denial of his claims.  There is no objective 
evidence of any such claimed bias in the record.  As has been 
discussed above, appropriate steps were taken to develop the 
evidence, notwithstanding difficulties presented by his 
incarcerated status.  See Bolton, supra. In addition, the 
veteran is represented by a service organization which is 
familiar with the claims process and has presented argument 
on his behalf.  

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a medial meniscectomy of the 
right knee with leg shortening, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a medial meniscectomy of the 
right knee with leg shortening, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2004).

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.



Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his residuals of a medial meniscectomy of the right knee with 
leg shortening, under 38 C.F.R. 
§  4.71a, Diagnostic Code 5259.  Under Diagnostic Code 5259, 
a 10 percent disability rating is assigned for removal of 
semilunar cartilage that is symptomatic.  Ten percent is the 
maximum rating under Diagnostic Code 5259.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2004).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Analysis

The veteran seeks an increased disability rating for his 
service-connected residuals of a medial meniscectomy of the 
right knee with leg shortening.  He complains that due to his 
right knee disability he is unable to walk or stand for more 
than five minutes.  This disability is currently evaluated as 
10 percent disabling, the maximum available under Diagnostic 
Code 5259.

The Board is presented with a record on appeal which, in 
addition to his residuals of a medial meniscectomy of the 
right knee with leg shortening, demonstrates that the veteran 
has arthritis of the right knee.  However, the veteran has 
been assigned a separate 10 percent disability rating for 
traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  The veteran has not challenged that disability 
rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical records note removal of the meniscus.  Diagnostic 
Code 5259, concerning removal of knee cartilage, is the most 
appropriate diagnostic code by which to evaluate his right 
knee disability.  Diagnostic Code 5258 involves dislocated 
cartilage, which is not present here.  

Therefore, in light of the veteran's reported symptomatology 
and for lack of a more applicable code, the Board will 
continue to employ Diagnostic Code 5259.  See 38 C.F.R. § 
4.20 (2004) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease].

Schedular rating

The veteran is in receipt for the maximum rating for 
residuals of a medial meniscectomy of the right knee under 
the applicable diagnostic code, Diagnostic Code 5259.  

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5259, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

As has been alluded to above, a separate 10 percent rating is 
already in effect for arthritis of the right knee, in 
addition to the 10 percent rating for meniscectomy residuals.

The Board has given thought as to whether the right leg 
shortening should be separately rated under Diagnostic Code 
5275 (shortening of the lower extremity).    
However, the report of the April 2005 VA examination 
indicated that the veteran's right leg is 3/4 inch longer, not 
shorter, than the left.  There is no evidence that the right 
leg is 1 1/2 to 2 inches shorter than the left, which would 
allow for the assignment of a compensable rating under 
Diagnostic Code 5275.  

Fenderson considerations

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, despite the fact that the veteran is in receipt 
of the maximum disability rating under Diagnostic Code 5259, 
the medical evidence of record does not indicate that the 
veteran's service-connected right knee disability has changed 
in regards to symptomatology since the effective date of 
service connection, March 9, 2001. 

Based on the record, the Board finds that a 10 percent 
disability rating is properly assigned for the entire appeal 
period.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the April 2005 SOC, the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's residuals of a medial meniscectomy of the right 
knee with leg shortening.  The VA examiner did not indicate 
during the April 2005 examination that the veteran's 
residuals of a medial meniscectomy of the right knee with leg 
shortening are in any way out of the ordinary clinically.  
There also is no evidence of hospitalization for the 
veteran's residuals of a medial meniscectomy of the right 
knee with leg shortening, either in the recent or the remote 
past, other than in connection with the partial medial 
meniscectomy completed in December 1972.  

With respect to interference with employment, the veteran is 
currently 52 years old.  VA outpatient records show that the 
veteran's post-service employment included work as a dog 
trainer and police officer.  Additionally, the veteran was 
incarcerated for several of his post-service years, and was 
still in prison as of his last correspondence dated in May 
2005.  There is no indication in the medical evidence that 
the veteran's residuals of a medial meniscectomy of the right 
knee with leg shortening markedly interfere with his ability 
to work.  In fact, during the April 2005 VA examination, the 
examiner indicated "none" when inquiring as to the 
occupational effects of the right knee disability.  

The Board has no reason to doubt that that the veteran's 
residuals of a medial meniscectomy of the right knee with leg 
shortening are uncomfortable and inconvenient, specifically 
causing him pain, stiffness and swelling with walking and 
descending stairs.  The veteran's representative asked that 
consideration be given to this specific symptoms of 
impairment.  See the September 2005 Informal Hearing 
Presentation.  However, the Board notes that such level of 
industrial impairment is specifically contemplated in the 
currently assigned 10 percent rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's residuals of a medial 
meniscectomy of the right knee with leg shortening.

Conclusion

In summary, for the reasons and bases expressed above, the 10 
percent disability rating under Diagnostic Code 5259 is 
continued for residuals of a medial meniscectomy of the right 
knee with leg shortening.  Therefore, contrary to the 
assertions of the veteran, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.	Entitlement to service connection for degenerative 
changes in joints other than the right knee. 

The veteran seeks service connection for other 
musculoskeletal disability.  As has been described in the 
Introduction, he has been somewhat unclear concerning which 
joints may be involved.  However, he appears to be concerned 
with cervical spine problems.  In particular, he points to 
head trauma in service as a cause of his current problems.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995)..  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of cervical spondylosis and 
minimal degenerative osteoarthritic changes in the left hip.  
Hickson element (1) has therefore been met to that extent 
only.  Aside from the right knee, which has been service 
connected, no other musculoskeletal disabilities have been 
medically identified.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish the presence of cervical spine disease or left 
hip disease in service.  Of record are service examination 
reports completed in March 1971, March 1978 and January 1979 
that show no complaint or diagnosis of a cervical spine or 
hip problem.  In fact, the first diagnosis of cervical spine 
arthritis was in 1995 and the first diagnosis of left hip 
arthritis was in April 2005, well beyond the one-year 
presumptive period for service connection.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).

With respect to in-service injury, the veteran has indicated 
that he suffered a head injury in service.  He reported such 
in connection with his January 1979 separation physical 
examination.  No specific description of the injury appears 
in the examination report and accompanying medical history.  
The examiner noted "head injury, 1975, NCNS [no 
complications, no sequelae]."  There is no contemporaneous 
evidence of the head injury, and the January 1979 examiner 
indicated that there were no residuals of the head injury 
alleged by the veteran.  

The veteran, in connection with his claim for VA benefits, 
has indicated that he was "incapacated with head trauma" in 
Germany in service.  In evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In this case, 
there is no evidence, aside from the veteran's self reports, 
concerning the alleged incident of head injury. The veteran's 
service medical records are devoid of any complaints or 
findings that pertain to the purported incident, and do not 
show treatment for the symptoms he described, either in 
1975or at any time thereafter.    

On the other hand, the record is clear that the veteran 
developed neck problems after lifting weights in 1989, not in 
service or for many years thereafter.  See the report of 
T.J., M.D. of the University of Iowa Hospital, department of 
Neurology, which states in pertinent part as follows:  "[The 
veteran] initially presented in 1989 with neck pain and 
bilateral arm numbness which had sudden onset while lifting 
weights."  The veteran's military service was not mentioned.

Treatment records at the time of the veteran's October 1989 
post-service weight-lifting injury similarly show onset of 
neck and upper extremity problems in 1989, not earlier.  The 
veteran indicated that "he was in his usual state of good 
health until he strained his trapezius and deltoid while 
lifting weights".  There was no mention of an in-service 
head injury as the source of his cervical pain.

Thus, the only evidence of an in-service injury emanates from 
the veteran himself.  The remainder of the evidence, in-
service and after service, shows no residuals of the claimed 
in-service injury but clearly identifies the 1989 weight 
lifting incident as being the inception of the veteran's 
cervical spine problems.  The Board places no weight of  
probative value on the veteran's patently self-serving 
statements in connection with his claim for monetary benefits 
from the government.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

Hickson element (2) has not been met, and the veteran's claim 
fails on that basis.

With respect to Hickson element (3), medical nexus, for 
reasons expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a relationship between the veteran's service and 
his current cervical spine and left hip disabilities.

With regards to the veteran's cervical spine disability, the 
April 2005 VA examiner specifically opined: "There was only 
one documented mention of a neck injury in 1975, made by the 
veteran in a history portion of a physical.  There was no 
indication that the veteran was in the hospital for 5 days 
unconscious [as he contends].  There was indication in his 
records [of his 1989] injury while lifting weights."  The 
April 2005 VA examiner indicated that the veteran's current 
cervical spine problem is most likely related to his October 
1989 post-service weight-lifting injury, rather than the 
purported injury in 1975 that has no accompanying medical 
documentation.  

Other medical records support this conclusion.  As was noted 
above, when the veteran presented for treatment in January 
1995, the examiner referred to the October 1989 incident as 
the source of the veteran's cervical problems.  Moreover, the 
service medical records show no evidence of any in-service 
head trauma.  As discussed above, the Board discounts the 
veteran's statements as to the severity of the head trauma 
incident as lacking credibility.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

Both the veteran and his representative have contended that 
the in-service injury was "aggravated" by the 1989 lifting 
incident.  However, as discussed above there is no credible 
evidence of an inservice injury, and no absolutely no 
competent medical evidence of any injury residuals.  The lay 
contentions of the veteran and his representative are 
entitled to no weight.  See Espiritu, supra.  

In this connection, the Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  However, as discussed 
above there is no objective medical evidence of  any 
musculoskeletal problems prior to 1989, a period of almost 20 
years after the veteran left military service.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

As for the veteran's left hip, the April 2005 VA examiner 
stated that the veteran's minimal degenerative changes in his 
left hip were "an expected normal process of aging" rather 
than the result of an injury in service.  The veteran has not 
identified precisely how trauma in service to his head would 
initially manifest in his hip approximately three decades 
after his separation from service, nor has he submitted 
competent medical evidence which would serve to link the hip 
disability, or indeed any current musculoskeletal disability, 
to his military service.

To the extent that the veteran himself is attempting to 
provide a nexus between his cervical spine and hip problems 
and his military service, his statements are not probative of 
a nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed cervical spine and left hip disabilities, or any 
other claimed joint disability, are not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the claim fails on that 
basis also.    


Secondary service connection

The veteran alternatively contends that his cervical spine 
and left hip problems are due to his service-connected right 
knee disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.
  
With respect to Wallin element (1), current disability, the 
veteran has been diagnosed with cervical spondylosis and 
minimal degenerative osteoarthritic changes in the left hip.  
Wallin element (1) is accordingly satisfied.

With respect to Wallin element (2), a service-connected 
disability, as has been discussed in detail above the veteran 
is service-connected for residuals of a medial meniscectomy 
of the right knee with leg shortening.  Wallin element (2) is 
accordingly satisfied.

With respect to critical Wallin element (3), medical nexus, 
there is no opinion linking the veteran's current cervical 
spine and left hip disabilities to his service-connected 
right knee disability.  To the contrary, the April 2005 VA 
examiner specifically opined that the veteran's cervical 
spine and left hip disabilities are not related to his 
service-connected right knee disability.  With respect to the 
cervical spine, the examiner specifically stated: 
"spondylosis of the cervical spine is not caused by, the 
result of, or aggravated by the veteran's service-connected 
right knee injury."  The examiner pointed to the October 
1989 weight-lifting injury as a possible source of the 
veteran's current cervical spine problems.  With respect to 
the left hip, the examiner stated that "degenerative changes 
of the left hip is not caused by or the result of the 
veteran's service-connected right knee injury" but instead 
were an "expected normal process of aging." 

There is no opinion to the contrary.  To the extent that the 
veteran is attempting to provide a nexus between the 
veteran's service-connected right knee disability and his 
current cervical spine and left hip problems, his lay 
statements are not competent or probative.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed cervical spine and left hip disabilities are not 
related to his service-connected residuals of a medial 
meniscectomy of the right knee with leg shortening.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
musculoskeletal disabilities, including cervical spine and 
left hip disabilities, on both a direct and secondary basis.  
Therefore, contrary to the assertions of the veteran, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

Additional comment

The veteran refers to a "presumption" which he appears to 
indicate should have been applied to allow his service 
connection claim.  See the veteran's May 2005 statement [in 
lieu of VA Form 9].  The veteran has not been specific; the 
Board assumes he is referring to presumptive service 
connection for arthritis.  However, as noted above, there is 
no evidence of arthritis within one year of service to allow 
for presumptive service connection.  See 38 C.F.R. § 3.307 
(a)(3) (2004).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating for residuals 
of medial meniscectomy of the right knee with leg shortening 
is denied.

Entitlement to service connection for cervical spondylosis 
and minimal degenerative changes of the left hip is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


